Citation Nr: 1518783	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to payment of special monthly compensation (SMC) at the (r-1) level based on a need for a special level of regular aid and attendance (A&A) from another.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from September 1967 to May 1969, to include a tour of duty in Vietnam.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision, notice of which was issued in September 2012, by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted entitlement to SMC based on a need for A&A.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is entitled to SMC at the (l) level based on the service-connected loss of use of both feet.

2.  The Veteran is entitled to SMC at the (l) level based on a need for the regular aid and attendance of another, due to disabilities independent of the loss of use of the feet.


CONCLUSION OF LAW

The criteria for entitlement to payment of SMC at the (r-1) level are met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

It is established that as the Veteran has lost use of both feet as a residual of his second cerebrovascular accident in May 2009.  See July 2012 Rating Decision.  This service-connected disability alone entitles him to SMC at the (l) level as a matter of law.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

However, the statute and regulations make clear that there are multiple avenues to establishing entitlement to SMC at the (l) level.  Among these is a showing of factual entitlement to a need for the regular aid and attendance of another.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  A&A is shown where there is an inability to attend to the routine activities of daily life, such as feeding, dressing, washing, and toileting, or where there is an inability to protect oneself from the hazards and dangers of daily life and environment.  38 C.F.R. § 3.352(a).  

Here, the RO has determined that the Veteran's service-connected disabilities render him in need of such assistance.  See July 2012 Rating Decision.  Importantly, in describing the impairments which supported the grant of A&A, the RO cited manifestations independent of the loss of use of the feet.  These include the weakness of the upper extremities, the need to monitor blood sugars and take diabetes medications, dressing, and attending to hygiene as a result of incontinence.  Entitlement to SMC at the (l) level based on a need for A&A is therefore established independent of the foot disabilities.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The RO has argued that entitlement to A&A requires a total disability rating to establish threshold eligibility, as does entitlement to SMC at the (s) level for housebound benefits.  The RO concedes that unlike SMC (s) there is no statutory or regulatory requirement that such total rating be attributed to a single disability for SMC (l), but erroneously still requires a total disability rating as a threshold to factual entitlement.  This is simply not correct; neither the statute nor the regulation include any rating threshold.  In other words, the plain language of the controlling law states that A&A is warranted wherever factually established.  The question of whether the Veteran can demonstrate a combined total disability evaluation without consideration of the loss of use of the feet is not relevant to the current appeal, and the Board will therefore not consider the erroneous calculations presented by the RO and the Veteran regarding the combined evaluation.

Regulations provide that where a Veteran shows entitlement to two SMCs at levels (l), (m), or (n), entitlement to SMC (o) is established.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e)(1)(iv).  The two SMCs must be independent of each other, to avoid consideration of any service-connected condition twice, in violation of the pyramiding prohibition of 38 C.F.R. § 4.14.  Here, as is discussed above, the Veteran is entitled to SMC (l) based on loss of use of the feet and SMC (l) based on an independent need for A&A.  Entitlement to SMC (o) is therefore established.

Entitlement to SMC (o) meets the threshold requirement for entitlement to SMC (r-1).  The law states that when a Veteran is entitled to SMC (o) (or payment of an equal rate under SMC (p)), and establishes a factual need for A&A, entitlement to special A&A is demonstrated.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h).  The need for A&A need not be independent of the underlying disabilities used to meet the threshold eligibility requirement, as the regulation provides an exception to the pyramiding rule.  38 C.F.R. § 3.350(h)(1).

Accordingly, entitlement to SMC at the (r-1) level based on a need for a special level of A&A is warranted.

The Board notes that SMC (r) also contemplates A&A with a need for a "higher level of care."  This requires a showing that the Veteran requires daily personal health care services by a medical professional, or under the supervision of such, without which institutional care would be required.  38 C.F.R. § 3.350(h)(2).  The Veteran and his representative have not expressly raised the question of entitlement to this level of SMC, and have in fact argued for assignment of SMC at the (r-1) level.  Further, the evidence of record does not indicate any need for such an intensive level of care.  The Veteran requires assistance in life, but has also been able to maintain a quite high level of independent living.


ORDER

Entitlement to SMC at the (r-1) level based on a need for a special level of A&A is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


